Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-37 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I,

    PNG
    media_image1.png
    299
    545
    media_image1.png
    Greyscale
,
and the species of Compound 553 in claim 32 (or Example No. 30 on page 157 of the specification - reproduced below),

    PNG
    media_image2.png
    205
    803
    media_image2.png
    Greyscale
,
in the reply filed on February 15, 2022 is acknowledged.  

The traversal is on the ground(s) that the burden of showing that restriction is required between Groups I and II has not been met.  Applicant argues that the Examiner did not provide support that a materially different product is capable of use in the process of Group II as stated in MPEP 803.  Applicant also argues that the burden for the species election has not been met.  
All of Applicant’s arguments have been considered but have not been found persuasive.  In the Restriction Requirement, it was stated that the process for using the product as claimed can be practiced with another materially different product such as Mianserin.  The structure of Mianserin is 
    PNG
    media_image3.png
    224
    221
    media_image3.png
    Greyscale
.  See PubChem CID 4184 {National Center for Biotechnology Information. "PubChem Compound Summary for CID 4184, Mianserin" PubChem, https://pubchem.ncbi.nlm.nih.gov/ compound/Mianserin. Accessed 14 December, 2021, create date March 25, 2005}.  Mianserin is known to inhibit TLR 3, 7, 8 and 9.  See page 8005, column 1, last paragraph of Sacre et al. {The Journal of Immunology, 2008, 181, pages 8002-8009},

    PNG
    media_image4.png
    109
    386
    media_image4.png
    Greyscale
.
Additionally, the species election was for examination purposes only.  The full scope of the compounds of elected Group I has been examined.

The requirement is still deemed proper and is therefore made FINAL.


Claims 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 15, 2022.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on December 19, 2020, December 14, 2021 and March 8, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 21, it states that each of the substituents which define the R variable is optionally substituted.  However, hydrogen is listed as a substituent of R.  Therefore, claim 21 is indefinite because it is unclear how hydrogen can be substituted.  Claims dependent on claim 21 which do not clarify this issue are also found indefinite.  Correction is required.
Claim 23 lacks antecedent basis from claim 21 when Ring A represents 
    PNG
    media_image5.png
    129
    90
    media_image5.png
    Greyscale
 in claim 23.  The R1 variable in claim 21 does not represent fluoro.  This rejection can be overcome by deleting 
    PNG
    media_image5.png
    129
    90
    media_image5.png
    Greyscale
 from claim 23. 
In claims 28 and 29, it states that each of the substituents which define the R4 variable is optionally substituted.  However, hydrogen is listed as a substituent of R4.  Therefore, claims 28 and 29 are indefinite because it is unclear how hydrogen can be substituted.  Correction is required.
In claim 32, line 2 of the claim, the phrase “and a pharmaceutically acceptable salt thereof:” should be changed to “or a pharmaceutically acceptable salt thereof:”.
In claim 32, an “and” should be added before Compound Number 567 for proper Markush language format.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 22 fails to further limit claim 21 because claim 22 displays all of the possible permutations of Ring A, which represents pyridyl.  This rejection can be overcome by deleting one of the ring structures from claim 22.
Claim 23 fails to further limit claim 21 because claim 23 is broader in scope than claim 21. Ring A represents 
    PNG
    media_image5.png
    129
    90
    media_image5.png
    Greyscale
 in claim 23.  However, the R1 variable in claim 21 does not represent fluoro.  This rejection can be overcome by deleting 
    PNG
    media_image5.png
    129
    90
    media_image5.png
    Greyscale
 from claim 23. 
Claim 24 fails to further limit claim 21 because claim 24 displays all of the possible permutations of Ring B, which represents pyridyl or pyrazinyl.  This rejection can be overcome by deleting one of the ring structures from claim 24. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
 claims 1-5 of copending Application No. 16/946,347 {US 2020/0316051}; and
	claims 1-15 and 24-28 of copending Application No. 17/250,489 {US 2021/0300940}.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in copending Application No. 16/946,347 are directed to methods of use comprising administering compounds that anticipate the instant claimed invention.  See, for instance, Compound 10, Compound 17, Compound 18, Compound 43, Compound 459, Compound 553, etc. in claim 5 of the copending application.  Copending Application No. 17/250,489 claims compounds which anticipate the instant claimed invention as well as claim pharmaceutical compositions comprising the anticipatory specie and methods of using the anticipatory specie.  See, for instance, Example 7, Example 8, Example 151, Example 199, etc. claimed in claim 24 of copending Application No. 17/250,489.
The instant application and each of the copending applications share a common inventor (i.e., Brian A. Sherer).  The copending applications are not related to the instant application and thus no 35 USC 121 shield exists here.  See MPEP 804.01.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	Kumari et al. {Indian Journal of Chemistry, Section B: Organic Chemistry Including Medicinal Chemistry (1992), 31B(2), pages 92-97} - who disclose, for instance, Compounds Va and VIa on page 93,

    PNG
    media_image6.png
    459
    431
    media_image6.png
    Greyscale
,      
    PNG
    media_image7.png
    466
    444
    media_image7.png
    Greyscale


{a compound of formula I,
    PNG
    media_image8.png
    248
    237
    media_image8.png
    Greyscale
,  wherein 
Ring A=pyridyl; 
Ring B=pyrazinyl; 
X=CH2 and O, respectively,
k=zero; 
n=zero; 
p=1 and R3=-R=C6-aryl; 
r=zero; and 
t=zero};


b)	Paudler et al. {Journal of Heterocyclic Chemistry (1965), 2(4), pages 393-398} - who disclose Compound VI on pages 395 and 397,

    PNG
    media_image9.png
    24
    349
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    115
    135
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    35
    140
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    155
    119
    media_image12.png
    Greyscale

{a compound of formula I,
    PNG
    media_image8.png
    248
    237
    media_image8.png
    Greyscale
,  wherein 
Ring A=pyridyl; 
Ring B=pyridyl; 
X=CH2; 
k=zero; 
n=zero; 
p=zero; 
r=zero; and 
t=zero};


	c)	Schwoch et al. {Helvetica Chimica Acta (1994), 77(8), pages 2175-2190} - who disclose 5-(Morpholin-4-yl)pyrido[3,4-b]pyrazine on pages 2181 and 2188,

    PNG
    media_image13.png
    383
    279
    media_image13.png
    Greyscale

{a compound of formula I,
    PNG
    media_image8.png
    248
    237
    media_image8.png
    Greyscale
,  wherein 
Ring A=pyridyl; 
Ring B=pyrazinyl; 
X=O; 
k=zero; 
n=zero; 
p=zero; 
r=zero; and 
t=zero};    or


	d)	Burger et al. {US Patent 8,735,424} - who disclose, for instance, Example 1 in Table 1 (columns 33-34) as well as disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (column 19, lines 1-17),

    PNG
    media_image14.png
    408
    720
    media_image14.png
    Greyscale
,

{a compound of formula I,
    PNG
    media_image8.png
    248
    237
    media_image8.png
    Greyscale
,  wherein 
Ring A=pyridyl; 
Ring B=pyridyl; 
X=CH2; 
k=zero; 
n=1 and R2=halogen; 
p=1 and R3=-R=monocyclic C6-heteroaryl, substituted; 
r=1, R4=-N(R)2, and R=hydrogen;
t=zero}.


Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Therefore, each of the above cited prior art anticipates the instant claimed invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24, 26, 28, 29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. {US Patent 8,735,424}.
Determination of the scope and content of the prior art (MPEP §2141.01)
Applicant claims compounds of formula I,

    PNG
    media_image8.png
    248
    237
    media_image8.png
    Greyscale
,
wherein 
Ring A can represent pyridyl; 
Ring B can represent pyridyl; 
X can represent CH2; 
k can be zero; 
n can be zero or represent one; 
R2 can represent hydrogen or halogen; 
p can represent one;
R3 can represent -R and 
R can represent monocyclic C6-heteroaryl, 
substituted; 
r can represent zero or one;
R4 can represent hydrogen or N(R)2, and R=hydrogen}
t can represent zero or one; 
R5 can represent hydrogen or -R and 
R can represent C1 aliphatic.

	Burger et al. teach and claim compounds of Formula I and Formula IV,

    PNG
    media_image15.png
    281
    514
    media_image15.png
    Greyscale
     
    PNG
    media_image16.png
    326
    578
    media_image16.png
    Greyscale

wherein X1 can represent CR2 or N;
X2 can represent CR2 or N;
X3 can represent CR2 or N;
X4 can represent CR2 or N;
X5 can represent CR2 or N;
X6 can represent CR2 or N;
Y can represent heterocycloalkyl, which can be 
substituted with up to four substituents such 
as amino and alkyl;
Z1 can represent CR12 or N;
Z2 can represent CR12 or N;
Z3 can represent CR12 or N;
R1, R2 and R12 can independently represent hydrogen, 
halo, alkyl, amino, heteroaryl, etc.; and
	R3 can represent hydrogen, halo, NH2, etc.

The compounds in Burger et al. are either structurally the same as (see above 102 rejection) or structurally similar to the instant claimed compounds {see entire document; particularly columns 3, 5, 6, 9, 10, 19-21, 33-35 and 62-64; especially Example 1 in Table 1 (columns 33-34) and claims 7, 8 and 10 (columns 71-72)}.  Burger et al. teach pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (column 19, lines 1-17). 
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between some of the compounds of Burger et al. and the compounds instantly claimed is that the instant claimed compounds are generically described in the prior art.  Specifically, Burger et al. teach that the piperidyl ring represented by his variable Y is substituted (column 3, lines 37-40; and column 9, lines 16-21).  Burger teach the definition of “substituted” which includes substitution groups such as amino and lower alkyl (column 12, lines 62-67).  Burger et al. disclose compounds wherein the piperidyl ring represented by his variable Y is substituted with -NH2 and additionally with a methyl.  See Example 1 (Table 1, columns 33-34), Example 31 (column 62) and Example 34 (columns 63-64)

    PNG
    media_image14.png
    408
    720
    media_image14.png
    Greyscale
 , 
    PNG
    media_image17.png
    229
    249
    media_image17.png
    Greyscale
,
 
    PNG
    media_image18.png
    148
    317
    media_image18.png
    Greyscale
.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., Provirus Integration of Maloney Kinase inhibitor).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare products embraced by Burger et al.  A person of ordinary skill in the art would have been motivated to prepare products embraced by Burger et al. to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would inhibit Provirus Integration of Maloney Kinase activity.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.
Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


The elected species of Compound 553 in claim 32 (or Example No. 30 on page 157 of the specification) is not allowable.  See Compound 553 in claim 5 of copending application 16/946,347.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



April 6, 2022
Book XXIV, page 4